Exhibit 10.2

FORM OF INDIVIDUAL CHANGE IN CONTROL AGREEMENT

This Individual Change in Control Agreement (the “Agreement”) is made and
entered into as of [_], 2006, (the “Agreement Effective Date”) by and between
Gateway, Inc. and [_] (the “Participant”). Defined terms not otherwise defined
herein shall have the same meaning as set forth in the Gateway, Inc. 2006 Change
in Control Compensation Plan, a copy of which is attached hereto as Exhibit “A”
(the “Plan”).

RECITALS

WHEREAS, the Company has established the Plan pursuant to which the Participant
is eligible to receive certain Severance Payments upon termination of employment
with the Company following a Change in Control and during the Agreement Term,
other than termination by reason of death, Disability, by the Company for Cause
or by the Participant other than for Good Reason;

AND WHEREAS, the Company and the Participant desire to enter into this Agreement
in order to evidence the Participant’s rights under the Plan.

NOW, THEREFORE, in consideration of the good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Participant shall be entitled to the Severance Payment in accordance with
and subject to the terms and conditions of the Plan as attached hereto as
Exhibit “A”, with an annual base salary multiplier of [_].

2. The Participant acknowledges that [he/she] shall not be entitled to any
benefit under the Plan or this Agreement if a severance or other termination
benefit is payable to the Participant under the 2000 CIC Plan or any other plan,
arrangement or agreement. As a condition to receipt of any benefit under the
Plan or this Agreement, the Participant shall sign a release of claims
satisfactory to the Company.

3. This Agreement shall be effective for a period of three (3) years following
the Agreement Effective Date (the “Agreement Term”); provided, that on the third
anniversary of the Agreement Effective Date and each anniversary date thereafter
(the “Renewal Date”), the Agreement Term shall be extended for an additional one
(1) year period unless either the Company or the Participant provides written
notice to the other party of its desire not to extend the Agreement Term no
later than nine (9) months prior to the Renewal Date; and provided further that
if a Change in Control occurs within the Agreement Term (as may be extended
pursuant to this Section 3), the Agreement Term shall automatically be extended
without further action of the Board until the date that is eighteen (18) months
following the date of such Change in Control. This Agreement shall terminate
immediately and without notice in the event the Participant ceases to be a
Senior Vice President and Vice President of the Company prior to a Change in
Control.

4. The Participant and the Company agree that the Plan, as attached hereto as
Exhibit “A”, forms part of this Agreement and that the terms of the Plan are
incorporated herein by reference.

 

1



--------------------------------------------------------------------------------

In this regard, in the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms of this
Agreement shall prevail. The terms and conditions of the Plan shall continue to
be incorporated into this Agreement notwithstanding any termination of the Plan.

5. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.

6. This Agreement may not be amended, modified, revoked or terminated by the
Company or any successor thereto, without the prior written consent of the
Participant.

IN WITNESS HEREOF, the Company and Participant have executed this Agreement as
of the day and year first above written.

 

GATEWAY, INC. By:     

Name:   Title   [Participant]   

 

2